On Appellees’ Motion for Rehearing.
Appellees urge that this court entirely disregarded the findings of fact which were made in this cause by the trial court, and urges that they were supported by the record evidence in the case, and based its opinion upon findings of fact of this court which are directly opposed to the findings of fact made by the trial court. The only so-called findings of fact upon which this court based its opinion were findings upon questions of law, and not upon questions of fact We believe we were correct in the disposition of this case in our former opinion, and the motion for rehearing is also overruled.